DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the last clause of claim 1 refers to “a closed position side” and “an opened position side”  previously “a closed position” and  an “opened position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werschmidt et al. (US 5,782,816).
With regard to claim 1, Werschmidt et al. teach a connector comprising: a housing (Fig. 4 34a) comprising: a tubular body connecting unit to which a tubular body is connectable (Figs. 4 and 5 10a connects to tubular body 114a), the tubular body connecting unit defining: a connecting opening configured to receive the tubular body (Fig. 5 see opening in which 114a is inserted), and an internal flow path configured to communicate with a lumen of the tubular body when the tubular body is connected to the tubular body connecting unit (Fig. 5 63a, Col. 7 lines 53-58), and a concave portion inside the housing (area within 32a generally indicated by 61a is concave, also includes interior surfaces of 30a, Fig. 4), the concave portion having an inner peripheral surface comprising: a small-diameter portion having a first diameter (Fig. 4 below 129, see Reference Figure 1 below), a large-diameter portion having a second diameter that is greater than the first diameter (Fig. 4 area above 129, see Reference Figure 1 below), and a receiving portion extending from the small-diameter portion to the large-diameter portion (see Reference Figure 1 below); and a valve body (Fig. 4 90a) configured such that, when the tubular body is connected to the tubular body connecting unit, the valve body is pressed by the tubular body against a biasing force, thereby sliding on the inner peripheral surface of the concave portion from a closed position, in which communication of the internal flow path with an outside of the housing is interrupted, to an opened position, in which the internal flow path communicates with the lumen of the tubular body, wherein the valve body comprises (see transition from Fig. 4 to Fig. 5 105a slides along 129 and inner surface of 127, Col. 7 lines 35-45): a cylindrical head portion that closes the connecting opening when the valve body is in the closed position (Fig. 4 107a), and an overriding portion located below the cylindrical head 


    PNG
    media_image1.png
    648
    388
    media_image1.png
    Greyscale

With regard to claims 3 and 5, see Fig. 4 member 101a, Col. 7 lines 35-45.  The receiving portion steps in diameter at the changes between the large and small diameter portions (Fig. 4, see Reference Fig. 1 above).
With regard to claims 12 and 13, see Figs. 4 and 5 member 96a (see at least the abstract).
With regard to claim 14, see cap 32a and holder 30a (Fig. 4, Col. 7 lines 53-58).

With regard to claim 18, see Fig. 4 the bottom surface of 30a where 96a is seated.


Allowable Subject Matter
Claims 6-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783